Citation Nr: 9928605	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-44 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel

INTRODUCTION

The appellant served from October 1982 until he was relieved 
from active duty for training (ACDUTRA) in May 1983 due to 
unsatisfactory performance.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1994 
rating decision by the Boston, Massachusetts RO that denied 
service connection for a psychiatric disorder.  This case was 
before the Board in November 1996 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The objective medical evidence of record demonstrates 
that the appellant received extensive treatment for a 
psychiatric disorder prior to his entry onto ACDUTRA.

2.  The objective medical evidence of record fails to 
demonstrate that the appellant's preexisting psychiatric 
disorder underwent an increase in severity during ACDUTRA.


CONCLUSION OF LAW

The preexisting psychiatric disorder was not aggravated 
during ACDUTRA.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A June 1979 report of hospitalization from Charles River 
Hospital notes the appellant's complaints of "mental 
anguish."  It was noted that this was the appellant's second 
psychiatric admission.  He admitted to depression with 
suicidal ideation.  Symptoms included paranoia, auditory 
hallucinations and bizarre behavior that included hiding 
under his bed.

A July 1979 report of hospitalization from Medfield State 
Hospital notes that the appellant was admitted with a history 
of a previous hospitalization for paranoid schizophrenia.  
Upon examination, the appellant was agitated, tense, paranoid 
and physically violent.  He was oriented times three and had 
no hallucinations or delusions.  Impression included paranoid 
schizophrenia.  The appellant was transferred to Charles 
River Hospital.

A report of hospitalization from Charles River Hospital dated 
from July 1979 to August 1979 notes that the appellant was 
admitted with increased symptoms, including: imagining 
things, paranoia, auditory hallucinations and bizarre 
behavior.  Upon mental status examination, the appellant was 
alert, oriented, cooperative and somewhat sullen.  He was 
somewhat tangential and somewhat concrete, but was not 
delusional.  He denied hallucinations, suicidal ideation, and 
violent intent.  He admitted to some mild depression.  
Diagnosis was acute paranoid psychosis.

A report of hospitalization from Charles River Hospital dated 
from November 1980 to April 1981 notes that the appellant was 
referred for his fourth psychiatric hospitalization.  The 
hospitalization report further notes that the appellant had 
been without his antipsychotic medication since June 1980 and 
that his weekly individual psychotherapy had been terminated.  
On admission, the appellant presented as acutely psychotic 
and paranoid.  He threatened bodily injury to the hospital 
staff.  Mental status examination revealed paranoid ideation, 
some thought blocking and some looseness of associations.  
Mood was moderately depressed and affect was flat.  Reality 
testing was impaired and social judgment was grossly 
impaired.  Insight was minimal.  The appellant denied 
hallucinations as well as any homicidal or suicidal ideation.  
Diagnosis was chronic schizophrenia, paranoid type.  The 
appellant was referred for individual psychotherapy.

The appellant had a period of ACDUTRA from October 1982 to 
May 1983.  No complaints or findings of a psychiatric 
disorder were noted on an August 1982 pre-enlistment 
examination.  The appellant was found to be qualified for 
enlistment.  At the time of the pre-enlistment examination, 
the appellant completed a report of medical history at which 
time, in response to a question as to whether he had ever 
been treated for a mental condition, he responded in the 
negative.  Service medical records dated in March 1983 note 
that the appellant received a mental health evaluation; 
examiners noted no psychiatric disease, but described the 
appellant as having immature personality with manipulative 
disorder.  The appellant also reported a history of 
alcoholism.  The appellant was relieved from ACDUTRA in May 
1983 due to unsatisfactory performance.  

A June 1987 report of hospitalization from Medfield State 
Hospital notes that the appellant was admitted to determine 
his competency to stand trial after allegedly threatening to 
kill his wife and assaulting a police officer.  A history of 
previous psychiatric admissions in 1979 was noted.  Mental 
status examination revealed a hostile affect.  The appellant 
seemed paranoid.  He was not suicidal; he seemed as though he 
could be dangerous to others if threatened.  The appellant 
acknowledged periods of rage during arguments with his wife, 
but stated that he would never physically harm her.  There 
was no evidence of hallucinations.  Diagnosis upon discharge 
was schizophrenia.

A March 1990 admission note from Medfield State Hospital 
indicates that the appellant had been exhibiting bizarre 
behavior, to include cooking up odd mixtures of food, setting 
fire to magazines in the driveway, and bizarre speech.  The 
appellant reported that he had discontinued the medication 
prescribed for his schizophrenia.  The appellant further 
reported a recent alcohol binge.  Mental status examination 
revealed a constricted affect and dysthymic mood.  Thinking 
was tangential, disorganized, abstract for similarities and 
fair for proverbs.  The appellant was oriented; remote memory 
was intact.  Diagnoses included chronic schizophrenia and 
alcohol abuse.

A hospitalization report from Medfield State Hospital dated 
from April 1990 to June 1990 notes that the appellant had 
been noncompliant with his medication since February 1990, at 
which time his mental status began deteriorating.  The 
appellant was instructed to comply with medication and 
participate in AA meetings.

A July 1993 discharge summary from Pembroke Hospital notes 
that the appellant was admitted after becoming increasingly 
threatening.  It was noted that the appellant had not been 
taking his medication and appeared to be relapsing.  
Diagnoses at discharge included schizoaffective disorder and 
polysubstance abuse.

At a November 1994 personal hearing, the appellant testified 
that service "exacerbated" his psychiatric disability 
beyond what its normal progression would have been.  He 
stated, "It got worse.  I'm on more medication now than I 
ever was."  He also testified that he receives Social 
Security disability payments and that he received treatment 
at Mt. Auburn Hospital shortly after his release from 
service.

After reviewing the aforementioned medical evidence, the 
Board remanded the case to the RO for additional development.  
The RO was instructed to request copies of all treatment 
records from Mt. Auburn Hospital pertaining to the appellant 
following his release from service in May 1983, request a 
copy of the Social Security Administration's decision with 
respect to the appellant's claim for disability benefits 
together with copies of all medical records considered in 
arriving at that decision, and schedule the appellant for a 
VA psychiatric examination to determine the nature of all 
disability present.

The evidence of record indicates that the RO requested the 
evidence referenced in the November 1996 Board Remand.  A 
December 1996 letter from Mount Auburn Hospital notes that 
there is no record of the appellant ever being hospitalized 
at that facility.  A June 1997 letter from the Social 
Security Administration (SSA) notes that the appellant was 
approved for benefits based on his diagnosis of 
schizophrenia.  SSA indicated that the appellant's file 
contained none of the treatment records and examination 
reports used to approve his claim.

By letter dated in April 1997, the RO informed the appellant 
that Auburn Hospital located no treatment records.  The 
appellant was advised to submit any additional treatment 
records he wished to be considered.

An August 1997 VA examination report notes that the 
appellant's claims file had been reviewed prior to 
examination.  A history consistent with the diagnoses of 
alcohol dependence, cannabis abuse and schizoaffective 
disorder was noted.  Upon mental status examination, the 
appellant appeared very agitated, irritable and threatening.  
Speech was rapid and pressured; the appellant made some 
threatening comments about his violent potential.  He 
demonstrated paranoid delusions; he denied hallucinations.  
Thought process was tangential.  There was no thought 
insertion or thought deletion.  The appellant denied 
homicidal or suicidal ideation.  He was alert and oriented 
times three.  Cognition was grossly intact; abstraction was 
concrete.  Diagnoses included schizoaffective disorder, 
bipolar type, current hypomanic and psychotic symptoms.  In 
answer to the questions posed on Remand, the examiner stated 
that the appellant

demonstrates a clinical history 
consistent with schizoaffective disorder 
by his own account.  These psychotic and 
affective symptoms began prior to 
entrance into the service . . . .  
Additionally, he has a history consistent 
with alcohol dependence, again which 
originated prior to the into the service 
when [the appellant] was 16 to 17 years 
old.  These symptoms were severe and 
unremitting prior to entrance in the 
service.  There was a period of partial 
remission of schizoaffective disorder 
symptoms several months prior to entrance 
into the service, and at that point, he 
was taken off his medications and 
functioned in the service [from October 
1982 to May 1983].  Any symptoms that he 
may have had in the service were hidden 
or partially treated by severe, 
continuous drinking behavior and severe 
alcohol dependence which he demonstrates 
throughout the service.  There is a 
recurrence of his psychotic 
symptomatology upon exiting the service 
and he has a chronic history of 
recurrent, psychotic episodes, chronic 
paranoid delusions and of violent, 
bizarre behavior throughout his 
adulthood, likely related to his 
schizoaffective disorder and alcohol 
dependence diagnoses.  There is no clear 
exacerbation of [the appellant's] 
schizoaffective condition during his 
period of time in the service.  As he 
describes, he was regularly intoxicated 
throughout his time in the service, and 
symptoms appeared to be exacerbated upon 
his discharge from the service and they 
continue on to the current time.

Other evidence of record includes VA outpatient treatment 
reports dated from 1998 to 1999, which note that the veteran 
was seen with various complaints, to include schizoaffective 
disorder.

Analysis

The appellant contends that, although he was hospitalized 
with a psychiatric disorder prior to his period of service 
from October 1982 to May 1983, service aggravated his 
preexisting disability.

The appellant has presented a well-grounded claim for 
entitlement to service connection for a psychiatric disorder 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts for the appellant's 
claim have been properly developed and that no further 
assistance is required in order to comply with the duty to 
assist mandated in 38 U.S.C.A. § 5107(a).  In this regard, 
consideration has been given to the representative's request 
to obtain an independent medical expert's opinion.  However, 
the Board has already obtained an opinion from a VA 
psychiatrist in this case and the representative has not 
identified any remaining complex or controversial medical 
issue as to warrant obtaining an addition opinion.  Absent a 
showing of good cause, obtaining such an opinion is not 
warranted.  38 C.F.R. §§ 20.901, 20.902

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 1131.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 1131; 38 
C.F.R. § 3.6(a).  If a disability is found to exist prior to 
service, the question becomes one of aggravation.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to, service.  38 C.F.R. § 3.306.

The evidence presented shows that the appellant's psychiatric 
disability preexisted his period of ACDUTRA from October 1982 
to May 1983.  The evidence of record includes reports of 
various periods of hospitalizations for psychiatric 
disability from 1979 through 1981.  The diagnoses prior to 
service included schizophrenia, paranoid type.  Therefore, 
the issue is one of aggravation.  To establish aggravation, 
the evidence must show that the disability increased in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In the case at hand, service medical records during the 
appellant's period of ACDUTRA are negative for complaints of, 
or treatment for, a psychiatric disorder.  Examiners 
described the appellant as having immature personality with 
manipulative disorder, but noted no psychiatric disease.  
There is no medical evidence that the preexisting psychiatric 
disorder increased in severity during service.  Furthermore, 
in August 1997 a VA examiner stated in no uncertain terms 
that the appellant's preexisting psychiatric disability did 
not increase in severity during his period of ACDUTRA.  There 
is nothing in the way of medical opinions which could be 
construed as even coming close to rebut this opinion by the 
VA examiner.

The weight of the evidence shows that no increase in severity 
of the underlying preexisting psychiatric disability occurred 
during ACDUTRA.  As the preponderance of the evidence is 
against the veteran's claim of service connection, there is 
no doubt to be resolved in the appellant's favor and the 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

